               2:17-cv-02070-EIL # 93      Page 1 of 3                                                E-FILED
                                                                          Thursday, 09 April, 2020 01:10:56 PM
                                                                                 Clerk, U.S. District Court, ILCD
5590-10
KEF/tlp
                                   UNITED STATES DISTRICT COURT
                                FOR THE CENTRAL DISTRICT OF ILLINOIS
                                         URBANA DIVISION

LILLIE SMITH, INDEPENDENT                    )
ADMINISTRATOR OF THE ESTATE OF               )
PAUL E. CLIFTON, DECEDENT,                   )
                                             )
       Plaintiff,                            )
                                             )
       vs.                                   )                  No.: 2:17-cv-02070-EIL
                                             )
CHAMPAIGN COUNTY SHERIFF DAN WALSH,          )
IN HIS OFFICIAL CAPACITY; BRYCE GOOD; JUSTIN )
RZECHULA; COREY PANKOW; RYAN SHAW; TODD )
GILL; AMBER KOCHER; CHAMPAIGN COUNTY,        )
ILLINOIS; JO BATES, LPN; ADEYEMI FATOKI, MD, )
MPH; CECILE KEMP, LPN; and CORRECT CARE      )
SOLUTIONS, LLC,                              )
                                             )
       Defendants.                           )

                                 SUGGESTION OF CASE RESOLUTION

          NOW COME the Defendants, CHAMPAIGN COUNTY SHERIFF DAN WALSH, IN HIS

OFFICIAL CAPACITY, BRYCE GOOD, JUSTIN RZECHULA, COREY PANKOW, RYNE SHAW (incorrectly

identified in Complaint as “Ryan Shaw”), TODD GILL, AMBER KOCHER, and CHAMPAIGN COUNTY,

ILLINOIS, by KEITH E. FRUEHLING of HEYL, ROYSTER, VOELKER & ALLEN, their attorneys, and for

their Suggestion of Case Resolution, state as follows:

          1.       The parties have entered into a settlement agreement that resolves all issues in

this case.

          2.       As part of that agreement, Plaintiff has been seeking an Order from the State

Probate Court formally approving the Plaintiff’s Petition to Approve the above-referenced
             2:17-cv-02070-EIL # 93      Page 2 of 3



settlement and authorizing her and/or her attorneys to execute the necessary settlement

documents. The Plaintiff just recently secured that Order from that Court.

        3.       The parties have executed and exchanged the settlement paperwork necessary to

reflect the specific terms and conditions of the settlement agreement.

        4.       The formal consideration has been requested and the parties are awaiting its

preparation. It is the intent of the parties that once the consideration is provided that the parties

will file a Stipulation to Dismiss with prejudice and proposed Order of Dismissal with this Court

for its consideration.

        5.       In the interim, should this Court have any questions regarding the proposed

resolution plan/settlement of this matter, please feel free to contact counsel for any party in the

case.

                                                      Respectfully submitted,

                                                CHAMPAIGN COUNTY SHERIFF DAN WALSH, IN
                                                 HIS OFFICIAL CAPACITY, BRYCE GOOD, JUSTIN
                                               RZECHULA, COREY PANKOW, RYNE SHAW, TODD
                                               GILL, AMBER KOCHER, and CHAMPAIGN COUNTY,
                                                             ILLINOIS, Defendants


                                                            BY: s/Keith E. Fruehling
                                                       HEYL, ROYSTER, VOELKER & ALLEN
                                                                ARDC #: 6216098
                                                        301 North Neil Street, Suite 505
                                                              Champaign, IL 61820
                                                            Telephone 217.344.0060
                                                             Facsimile 217.344.9295
                                                          kfruehling@heylroyster.com




                                                 2
          2:17-cv-02070-EIL # 93         Page 3 of 3



                                    CERTIFICATE OF SERVICE

       I hereby certify that on April 9, 2020, I electronically filed the foregoing Suggestion of Case

Resolution with the Clerk of the Court using the CM/ECF system which will send notification of

such filing to the following:

Ms. Shayla Maatuka
Maatuka Al-Heeti Emkes, LLC
2101 Windsor Place, Suite B
Champaign, IL 61820

       I also hereby certify that I have mailed by United States Postal Service the document to

the following non-CM/ECF participant: None.




                                              s/ Keith E. Fruehling_______________________
                                              Heyl, Royster, Voelker & Allen



37810648_1




                                                 3
